DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TOMMY YESBICK,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1570

                          [October 13, 2022]

   Appeal of order denying rule 3.3850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin J. Bidwill,
Judge; L.T. Case No. 09-008417CF10A.

   Tommy Yesbick, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.